Citation Nr: 0108041	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  99-24 967	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
bilateral knee condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran had active duty for training from May 8, 1974 to 
August 23, 1974.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

In his VA Form 9, received in December 1999, the veteran 
requested a Travel Board hearing.  However, in a letter dated 
in October 2000, he indicated that he would accept a 
videoconference hearing with the Board instead.  In January 
2001, he was advised that his hearing had been scheduled in 
February 2001, and responded that same month that would 
appear for the scheduled hearing.  The veteran failed to 
report for his videoconference hearing and has offered no 
explanation for his failure to report nor has he requested 
that another hearing be scheduled.  Therefore, the claim is 
appropriately before the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The RO denied service connection for a bilateral knee 
condition in a July 1979 rating decision; the veteran did not 
appeal within one year of the decision.

3.  The evidence received since the July 1979 rating decision 
that denied service connection for a bilateral knee condition 
consists of evidence that is either cumulative or redundant 
or does not bear directly or substantially upon the specific 
matter under consideration and is so insignificant as to not 
warrant reconsideration of the merits of the claim on appeal.



CONCLUSION OF LAW

The July 1979 rating decision that denied service connection 
for a bilateral knee condition is final; new and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for a bilateral knee 
condition.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his bilateral knee condition began 
in service.  He further contends that he has continued to 
have problems with both knees.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The veteran submitted 1979 
and 1980 VA treatment records with his September 1999 attempt 
to reopen his claim.  In the October 1999 notice of the 
rating decision and in the November 1999 statement of the 
case, the RO informed the veteran of the evidence necessary 
to reopen his claim.  The veteran did not respond.

After reviewing the record, Board is satisfied that all 
relevant facts have been properly developed with respect to 
these issues, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claims 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5107 (1999); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Factual Background

At the time of the July 1979 rating decision, the evidence of 
record included the veteran's service medical records which 
note initial kneecap complaints on May 18, 1974.  Four days 
later, he complained of right knee pain after exercising and 
at night without a history of trauma.  The assessment was 
weak quadriceps.  On May 31, 1974, he was again evaluated for 
complaints of knee pain.  Following an examination, the 
impression was patella chondromalacia.   Right knee X-ray 
studies were normal.  A June 17, 1974, treatment record shows 
continued right knee pain, and the assessment was 
chondromalacia.  During a July 31, 1974, orthopedic 
consultation, the veteran gave a history of intermittent 
problems with both his knees since early 1974, which 
initiated in the right knee but subsequently developed in his 
left knee too.  There was no history of locking.  The 
impression was chondromalacia patella.  On August 6, 1974, 
the veteran was again seen with complaints of pain in both 
knees and a diagnosis of chondromalacia of the bilateral 
patella.  

Also of record was an October 1974 special order 237 from the 
State of Oklahoma Military Department, honorably discharging 
the veteran effective October 8, 1974, because of his failure 
to meet standards.  It was also noted that the veteran was 
released from active duty training prior to completion of his 
180 active duty days. 

Orthopedic treatment records from Oklahoma Memorial Hospital 
were also of record.  The veteran complained of bilateral 
knee pain for the past eight months in December 1974.  He 
denied any history of knee injuries.  A diagnosis of 
bilateral chondromalacia patella was made with the 
possibility of a torn medial meniscus, although the examiner 
thought this not likely the primary cause of his pain.  An 
August 1975 orthopedic treatment record shows that the 
veteran gave a several year history of bilateral knee 
complaints.  He again denied any knee injury.  The impression 
was symptom complex probably secondary to mild patellar 
chondromalacia.  In July 1979, the RO denied the veteran's 
claim for service connection for a bilateral knee disorder 
noting that the veteran had fail to attend a scheduled VA 
medical examination, and that service medical records did not 
support a finding that a knee disorder began in or was 
aggravated by service.

In June 1994, the veteran attempted to reopen his claim and 
was advised in July and September 1994 of the need to supply 
new and material evidence to successfully reopen his claim.  
The veteran did not respond.

The veteran submitted a request to reopen his claim in July 
1997.  The only evidence added to the record since the July 
1979 rating decision are VA treatment records, dating from 
June 1979 to January 1980.  In June 1979, the veteran was 
seen with complaints of bilateral knee pain.  He gave a five-
year history of off and on knee pain without any history of 
trauma.  X-ray studies showed some minimal narrowing of the 
medial joint compartment of the right knee.  The diagnosis 
was chondromalacia versus supratentonial versus overweight.  


Analysis

Since the veteran did not appeal the July 1979 rating 
decision, that decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.150(d), 20.200, 20.302, 20.1103.  This claim 
may not be reopened and allowed unless new and material 
evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  

The Board must first determine whether the evidence is new 
and material.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration which is neither cumulative nor redundant and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  Moreover, Hodge stressed that under the 
regulation new evidence that was not likely to convince the 
Board to alter its previous decision could be material if 
that evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 1361, 
n. 1.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").  

The Board finds that the VA treatment records submitted after 
the July 1979 rating decision are not so significant that 
they must be considered in order to fairly decide the merits 
of the claim.  The additional records are cumulative of the 
evidence noted in the service medical records and treatment 
records from Oklahoma Childrens Memorial Hospital in that 
they show the veteran's history of occasional bilateral knee 
pain since 1974.  This evidence was considered at the time of 
the July 1979 rating decision.  The July 1979 rating decision 
found that his bilateral knee condition was not incurred or 
aggravated by his brief period of active duty for training.  
The veteran' s own statements regarding the etiology of his 
bilateral knee disability are not probative as he is not 
shown to have the medical expertise sufficient to render an 
opinion as to what is essentially a question of medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
As the evidence received since the July 1979 rating decision 
to deny service connection for bilateral knee condition is 
not new and material, the claim is not reopened.


ORDER

New and material evidence not having been submitted, the 
veteran's claim for service connection for bilateral knee 
disability is not reopened.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

